Citation Nr: 1026152	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C.  

2.  Entitlement to an initial rating for posttraumatic stress 
disorder greater than 10 percent prior to October 16, 2007, and 
greater than 50 percent beginning October 16, 2007.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from August 1972 to December 1976 and 
from November 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2010, the Veteran and his wife testified at a Board 
videoconference hearing; the undersigned Acting Veterans Law 
Judge presided.  

The issue concerning hepatitis C being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In a statement received in September 2009, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew his Substantive Appeal with respect to the issue of 
entitlement to an initial rating for posttraumatic stress 
disorder greater than 10 percent prior to October 16, 2007, and 
greater than 50 percent beginning October 16, 2007.  




CONCLUSION OF LAW

With respect to the issue of entitlement to an initial rating for 
posttraumatic stress disorder greater than 10 percent prior to 
October 16, 2007, and greater than 50 percent beginning 
October 16, 2007, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  As reflected in the record, in a 
statement received in September 2009 at the RO, the appellant, 
through his accredited representative, withdrew his appeal with 
respect to the claim for an initial rating for posttraumatic 
stress disorder greater than 10 percent prior to October 16, 
2007, and greater than 50 percent beginning October 16, 2007; 
hence, there remain no allegations of errors of fact or law for 
appellate consideration with respect to this issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal with 
respect to this issue and it is therefore dismissed.  


ORDER

The appeal is dismissed with respect to the claim for an initial 
rating for posttraumatic stress disorder greater than 10 percent 
prior to October 16, 2007, and greater than 50 percent beginning 
October 16, 2007.  




REMAND

In a recent case, the United States Court of Appeals for Veterans 
Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2009) imposes, 
inter alia, two distinct duties on VA employees who conduct 
hearings in conjunction with a claim: The duty to explain fully 
the issues and the duty to suggest the submission of evidence 
that may have been overlooked.  Bryant v. Shinseki, No. 08-4080 
(Vet. App., July 1, 2010).  The Court noted that the regulation 
reads, in pertinent part, 

It is the responsibility of the employee or 
employees conducting the hearings to 
explain fully the issues and suggest the 
submission of evidence which the claimant 
may have overlooked and which would be of 
advantage to the claimant's position.  
[emphasis added by the Court]

Specifically, in Bryant, the Court held that the lack of medical 
evidence in the record addressing a nexus between the appellant's 
diagnosed disorder and an in-service event or injury gave rise to 
the possibility that evidence had been overlooked, and the 
Veterans Law Judge should have suggested that the appellant 
secure and submit this evidence if he could; the Judge's failure 
to do so was error.  

In this case, service connection for hepatitis was previously 
denied in April 1978, February 1996, July 1999, and May 2002, and 
service connection for hepatitis C was denied in May 2002 and 
December 2003.  The Veteran was notified of each of those 
decisions and he did not file an appeal.  Service connection for 
hepatitis C was previously denied on the basis that, although the 
record showed that hepatitis C had been diagnosed after service, 
there was no evidence of hepatitis C in service or evidence 
linking the Veteran's current hepatitis C with service.  

Because the Veteran did not appeal the prior denials of service 
connection for hepatitis C, those decisions are final, and new 
and material evidence is required to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7105 (West 2002).  Thus, the issue currently 
before the Board is whether new and material evidence has been 
presented to reopen the claim for service connection for 
hepatitis C.  

The record shows that the Veteran was hospitalized during service 
in January 1975 for treatment of viral hepatitis.  The treatment 
records do not indicate which type of hepatitis was found during 
service.  A VA clinic record dated in March 1994, in noting the 
Veteran's medical history, indicates that he had had hepatitis in 
1975 and that he had been "[positive] for hep B [in the] past."  
The only laboratory studies reported during that visit were 
elevated liver function tests.  During a VA clinic visit in 
January 1996, it was noted that hepatitis C had been diagnosed.  
In addition, a VA clinic record dated in January 1997 notes "Hep 
C Ab [positive], [negative] hep A/B, [negative] B/A."  

Evidence added to the record since the last denial in December 
2003 consists primarily of VA treatment records dated from 
November 2005 to May 2008.  Those records do not show that any 
examiner has discussed the relationship, if any, between the 
Veteran's currently diagnosed hepatitis C and the hepatitis for 
which he was treated during service.  

The Veteran and his wife testified at a videoconference hearing 
before the Board in April 2010.  Unfortunately, the Acting 
Veterans Law Judge who conducted the hearing did not suggest to 
the Veteran the submission of evidence which he may have 
overlooked, in this case, medical evidence providing a nexus or 
link between his currently diagnosed hepatitis C and the 
hepatitis for which he was treated during service.  The failure 
to do so was error and, in light of the evidence of record, that 
error was prejudicial to the Veteran.  See Shinseki v. Sanders, 
129 S. Ct. 1696, 1704 (2009).  Therefore, the case must be 
remanded to cure this prejudicial error.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO should notify the Veteran that 
the missing evidence that would help 
substantiate his claim would include 
medical evidence, i.e., an opinion by a 
medical practitioner, indicating that his 
currently diagnosed hepatitis C is 
etiologically related to the hepatitis for 
which he was treated in service.  Ideally, 
such an opinion would be based on a review 
of pertinent medical records and would be 
supported by adequate rationale.  

2.  After allowing adequate time for the 
Veteran to respond, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
should be provided a supplemental statement 
of the case and be given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


